Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page1of25 PagelD5

DS|3 Z4A|

IN THE UNITED STATES DISTRICT COURT” nO ICT COURT

FOR THE DISTRICT OF TEXAS LEQ

Joe Hunsinger

QT. GF IX

2021 JUL-9 PM 3:01

 

Plaintiff Pro-Se’ Case No:
DEPUTY CLERK Wo
V.
py gy .
Alpha Cash Buyers, LLC. $ =z 1 C V ] D 9 8 - D
Defendants

COMPLAINT

1.0 PARTIES
1.1 Joe Hunsinger is a an individual citizen of Texas and a resident of this

District.

1.2. Defendant Alpha Cash Buyers, LLC. is a Domestic corporation with its
principal place of business at 8561 Delta Way, Fort Worth, Texas 76123. Tarrant
County.

1.3. Defendant can be served by their agent United States Corporation Agents,
INC. at 9900 sprectrum dr., Austing, Texas 78717.

1.4. Vincent Ajaegbu and Jonathan Sucamele are the managing members of
Alpha Cash Buyers, LLC.
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 2of25 PagelD6

2.0 JURISDICTION AND VENUE

2.1 This court has personal specific jurisdiction pursuant to 28 USC Section 1331
and 47 USC Section 227.

2.2 Supplemental jurisdiction for Plaintiffs state law claims arise under 28 USC
Section 1391(b)(2).

2.3. This Court has personal specific jurisdiction over Defendant because
defendant made calls to Plaintiff in this District and Defendant conducts business
in the State of Texas.

3.0 PRELIMINARY STATEMENT

3.1 This is an action for damages brought by an individual consumer for
violations of the TCPA, a federal statute enacted in response to widespread public
outrage about the proliferation of intrusive and nuisance telemarketing practices.

3.2 Senator Hollings, the TCPA’s sponsor, described these call as “the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at
night; they force the sick and elderly out of be; they hound us until we want to rip
the telephone out of the wall.”

3.3. According to findings by the FCC, the agency congress vested with authority
to issue regulations implementing the TCPA, such calls are prohibited because, as
Congress found, automated or prerecorded telephone calls are a greater nuisance
and invasion of privacy than live solicitation calls.

3.4 The national DNC registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at
those numbers. Plaintiff hereby requests a copy of Defendants DNC Policy.
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 3o0f25 PagelD 7

3.5 The TCPA regulations define “telemarketing” as “the initiation of a telephone
call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services.”

3.6 Telemarketing occurs when the context of a call indicates that it was
initiated and transmitted to a person for the purpose of promoting property,
goods, or services.

3.7. Neither the TCPA nor its implementing regulations require an explicit
mention of a good, product, or service - where the implication of an improper

purpose is “clear from the context.”

3.8 In other words, “offers that are part of an overall marketing campaign to sell
property, goods, or services constitute” telemarketing under the TCPA.

3.9 If a call is not deemed telemarketing, a Defendant must nevertheless
demonstrate that it obtained the Plaintiffs prior express consent.

3.10 The FCC has issued rulings and clarified that consumers are entitled to the
same consent-based protections for text messages.

3.11 “Unsolicited telemarketing phone calls or text messages, by their nature,
invade the privacy and disturb the solitude of their recipients.”

3.12 Plaintiff has been harmed by Defendants’ acts because his privacy has been
violated. Plaintiff was subject to annoying and harassing telephone calls (texts)
that constitute a nuisance.

3.13 Telemarketers must obey the prohibitions in the TCPA.

3.14 Telemarketing is defined as “a plan, program, or campaign which is
conducted to induce the purchase of goods or services or charitable contribution

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 4of25 PagelD 8

by use of one or more telephones and which involves more than on interstate
telephone call.

3.15 Plaintiff establishes injury in fact, if he or she suffered “an invasion of a
legally protected interest” that is “concrete and particularized” and “actual or
imminent, not conjectural or hypothetical.”

3.16 Plaintiff has the precise harm and infringe the same privacy interests
Congress sought to protect in enacting the TCPA.

3.17 Plaintiffs “express consent” is not an element of Plaintiffs prima facie case,
but is an affirmative defense for which the Defendant bears the burden of proof.

3.18 One single unsolicited marketing text or call is all it takes for a Plaintiff to
have standing and bring suit against a violator of the TCPA.

3.19 The TCPA does not bar all business-related text messaging, but instead,
focuses, in part, on cellular calls and text messages that are for the purpose of

soliciting new or additional business.

3.20 Defendants actions are a pattern and practice over time.

3.21 Defendants, in its alleged violation, was aware of the conduct and allowed it

to continue.

3.22 The impersonal and generic nature of Defendants text message(s),
demonstrate that Defendant utilized an ATDS in transmitting the message.

3.23 Text message advertisements and the use of a short code, support an
inference that the text messages use ATDS.
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page5of25 PagelD9

3.24 Plaintiff has alleged facts sufficient to infer text messages were sent using
ATDS - use of a short code and volume of mass messaging alleged would be
impractical without use of an ATDS.

3.25 Defendant used a “long code” to transmit a text to the Plaintiff. A long code
is a standard 10-digit phone number that enabled Defendant to send SMS text
messages en masse, while deceiving recipients into believing that the message
was personalized. Defendant can copy and past and send hundreds of characters
out with a few clicks.

3.26 Long codes work as follows: Private companies known as SMS gateway
providers have contractual arrangements with mobile carriers to transmit two-way
SMS traffic. These SMS gateway providers send and receive SMS traffic to an from
the mobile phone networks SMS centers which are responsible for relaying those
messages to the intended mobile phone. This allows for the transmission of a
large number of SMS messages to and from a long code.

3.27 Specifically, upon information and belief, Defendant utilized a combination
of hardware and software systems to send the text messages at issue in this case.
The systems utilized by Defendant have the capacity of store telephone numbers

and to dial such number from a list.

3.28 Defendants unsolicited calls/text message(s) caused Plaintiff actual harm,
including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
trespass, and conversion. Defendants text messages also inconvenienced Plaintiff
and caused disruption of his daily life.

3.29 Unwanted “Robocalls” are the number one complaint in America today.
Americans received over 47 billion robocalls just year.

3.30 Plaintiff estimates he has received tens of thousands of unauthorized and
unwanted text messages and calls in his lifetime from telemarketers. Some have
been from repeat violators and some have been from single call/text violators.
The Bureau of Labor Statistics tells us there are 134,800 telemarketers in the USA.

 
 

Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 6of25 PagelD 10

If this information is correct American consumers could quite possibly receive
369.31 calls per day and we have to tell the telemarketers is to place us on their
do not call list and we won’t hear from them in another 12 months, and then
process begins all over again? Plaintiff does not want to have his phone ring or
text 369.31 times a day from telemarketers. Plaintiff does not even want one
telemarketer to call him. There is a reason they say we as a nation may disagree
on many issues, but when it comes to unwanted telemarketing (Robocalls/texts)
we all agree that we do not like them.

3.31 The contempt from Senator Hollings was he even wanted to do away with all
telemarketers, period. Plaintiffs pleading as mentioned above are clear and give
an insight on where Plaintiff set of mind. How he wants to left alone and
unbothered by telemarketing calls/texts.

3.32 The do not call provisions of the TCPA cover any plan, program or campaign
to sell goods or services through interstate phone calls. This includes calls by
telemarketers who solicit consumers, often on behalf of third party sellers.

3.33 The TCPA has a “safe harbor” for inadvertent mistakes. If a telemarketer
can show that, as part of its routine business practice, it meets all the
requirements of the safe harbor, it will not be subject to civil penalties or
sanctions for mistakenly calling a consumer who has asked for no more calls, or

for calling a person on the registry.

3.34 Plaintiffs complaint seeks money damages and injunctive relief from

Defendants illegal conduct.

3.35 This private cause of action is a straight forward provision designed to
achieve a straightforward result. Congress enacted the law to protect against
invasions of privacy that were harming people. The law empowers each person to
protect his own personal rights. Violations of the law are clear, as is the remedy.
 

Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 7of25 PagelD 11

3.36 The TCPA was enacted to prevent companies like Defendant from invading
Plaintiffs’ privacy as explained in paragraph 3.27 and 3.28.

3.37 Defendant(s) uses telemarketing to obtain new customers.

3.38 If Defendant(s) want to avoid a TCPA lawsuit, all they have to do is not break
the laws in the TCPA.

4.0 VICARIOUS LIABILITY
4.1 At all times relevant the the events giving rise to this lawsuit, Defendant
acted through its agents and is therefore liable for such actions pursuant of
vicarious liability principles.

4.2. Whenever it is stated herein that Defendant engaged in any act or omission,
the statement includes the acts or omissions by Defendant, its agents, its
employees, its representatives and others with actual or apparent authority to act
on behalf of and bind the Defendant.

5.0 QUESTIONS OF LAW
5.1 There are well defined and nearly identical questions of law and fact that
affect all parties. Such common questions of law and fact include, but are not
limited to, the following:

5.2. Whether Defendant(s) placed such telephone calls to the Plaintiff;

5.3. Whether Defendant(s) TCPA violations and conduct was knowing
and/or willful:

5.4 Whether Defendant(s) can meet their burden of showing that they
clearly and unmistakably obtained “prior express consent” to make
such calls/texts to the Plaintiff;
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 8of25 PagelD 12

5.5 Whether Defendant(s) are liable for damages to the Plaintiff, as well as
the amount to of such damages;

5.6 Whether Defendant(s) identified themselves to the Plaintiff or if
their agents identified the entity on whose behalf the call/text was
being made;

5.7. Whether Defendant(s) sent Plaintiff their DNC policy when it was
requested;

5.8 Whether Defendant(s) uses telemarketing to obtain new customers;

5.9 Whether Defendant(s) have a written DNC policy;

5.10 Whether Defendant(s) written DNC policy was shared with anyone
“on demand.”;

5.11 Whether Defendant(s) can prove they trained their employees about
the telemarketing rules and laws set in place;

5.12 Whether Defendant(s) have maintained a list of persons that they may
not contact;

5.13 Whether Defendant(s) have a process in place to prevent phone calls
to either numbers on the National Do Not Call List or numbers on the
telemarketers internal do not call list;

5.14 Whether Defendant(s) have a process in place to monitor calls to
prevent violations of the do not call list;

5.15 Whether Defendant(s) have maintained an errant list of all call that
violate the do not call regulations;

5.16 Whether Defendant(s) can prove they used TCPA compliant vendors;
5.17 Whether Plaintiff opted out of receiving calls/texts from Defendant.
5.18 Whether Defendant(s) honored Plaintiffs opt out/stop request.

5.19 Whether Defendant(s) had reason to Know, or should have known that
its conduct would violate the statute.

5.20 Whether Plaintiff is entitled to injunctive relief;
5.21 Whether Defendant(s) should be enjoined from engaging in such
mentioned conduct in the future;

5.22 Common questions in this case have common answers.
 

Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 9of25 PagelD 13

6.0 FACTUAL ALLEGATIONS
ALPHA CASH BUYERS LLC.

6.01 Plaintiff has received several phone calls from Defendant from their phone
number 817-207-7938 to his cell phone number ending in 8146. All of these
phone calls were unauthorized, unwanted, and illegal telemarketing phone calls.

6.02 At no time did Defendant identify themselves to Plaintiff, other than Albert.
So all this time Plaintiff had no idea who it was that was calling him, other than
Albert.

6.03 On Monday 6-28-2021, at 12:33 PM, Plaintiff received one unauthorized,
unwanted, and illegal telemarketing phone, from phone number 817-207-7938,
from Defendants agents wanting to buy real property from Plaintiff, to his phone
number ending in 8146. The caller did not identify themselves, other than Albert.

6.04 At this point Defendant had been calling Plaintiff several times with their
telemarketing calls, not disclosing the company they were calling on behalf of.
Plaintiff cannot bring an action against an “Albert”.

6.05 Plaintiff, wanting to find out who was sending the unauthorized text
messages in violation of the TCPA, gave his email to them.

6.06 On Friday 7-2-2021, Plaintiff spoke to Defendant on three occasions, at 1:14
PM, 1:44 pm, and 3:43 PM from their unauthorized, unwanted, and _ illegal
telemarketing phone, from phone number 817-207-7938, from Defendants agents
wanting to buy real property from Plaintiff, to his phone number ending in 8146.

6.07 On 2-17-2021 Plaintiff received an email from Albert Tristan from
albert@alphacashbuyers.com. The email Plaintiff received from Defendant is
connected to the unauthorized, unwanted, and illegal telemarketing phone calls

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 10of25 PagelD 14

and text messages. The email, without a doubt, identifies the true identity of the
Defendants.

6.08 On Saturday 7-3-2021 at 2:51 PM, Plaintiff received two unauthorized,
unwanted, and illegal telemarketing texts, from phone number or long code 817-
207-7938, from Defendants agents wanting to buy real property from Plaintiff, to
his phone number ending in 8146.

6.09 Plaintiff did not have to contact Defendant afterwards to find out their legal
name or who they were working for or the company name. Of all the freaking
junk Plaintiff has gone through with telemarketers, never, not one time, has a
telemarketer given their true identity (to their legally registered business in the
US) to Plaintiff. One time, a few years ago, a telemarketer did give Plaintiff their
business name and phone number and website and agents name and supervisor
name and was actually passed on to the supervisor who took Plaintiffs call. They
answered all of Plaintiffs questions without any hesitation. They were an web

hosting / promotion company in South America.

6.10 Plaintiff is informed and believes and therefore alleges that texts that
Defendant placed to him were made using an automatic telephone dialing
system.

6.11 A telemarketer must provide their name, and the corporate name or
registered name of the organizaition (to the consumer) that they are contacting
consumers on behalf of.

6.12 Defendant did not properly identify themselves to Plaintiff.

6.13 In total, Plaintiff received eight phone calls and two texts from Defendant.

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page11of25 PagelD 15

7.0 FACTUAL ALLEGATIONS
CONTINUED

7.01 Plaintiff, searching on the Texas Secretary of State’s website [and paying
their search fees], found Defendant Alpha to be registered as a Domestic LLC. In
the State of Texas.

7.02 Plaintiff searched Defendant on Pacer [and also paid their fees to search and
look at pleadings] and did not find other complaints against the Defendants for
violations of the TCPA.

7.03 Plaintiff, at no time, gave Defendant his “express consent” to be contacted
by text messages.

7.04 Part of Plaintiffs discovery will will be finding out if Defendant has a
company wide pattern or practice of engaging in the alleged illegal practices at
issue in my case. Plaintiff is proffering that a number of similar incidents have
occurred around the country to other everyday people.

7.05 In this alleged action, it is the Plaintiffs belief the Defendant uses short
codes to run his telemarketing campaign to text people from a phone number and
if they don’t respond he (they) is back at it contacting the same people who did

not respond with a new number.

7.06 The text placed by the Defendant was not necessitated by an emergency.

7.07 Defendants comercial telemarketing texts were transmitted to Plaintiffs
cellular telephone, and within the time frame relevant to this action.

7.08 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 12of25 PagelD 16

7.09 Plaintiff is not a customer of Defendant and has not provided defendant with
his personal information or telephone number, or sought out solicitation from the
Defendant or their agents.

7.10 It is Defendants burden to prove they has “express consent” per the TCPA to
call the Plaintiff on his cell phone using an “automatic telephone dialing system.”

7.11 At no time did Plaintiff provide prior express written consent, or even prior
permission, for the Defendant or their agents to call the Plaintiff.

7.12 Plaintiff does not have and has never had an established business
relationship with the Defendant.

7.13 The text received by the Plaintiff from the Defendant or their agent was for
the purpose of encouraging the purchase of rental of, or investment in, property,
goods, or services. The call therefor qualifies as telemarketing.

7.14 Plaintiff is the subscriber of phone number ending in 8146 and is financially
responsible for phone service to said number.

7.15 Plaintiff's phone number ending in 8146 is primarily used for personal,

family, and household use.

7.16 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance
and invasion of privacy” and a Plaintiff suffered a concrete and particularized

harm.

7.17 Upon information and belief, Defendants texts harmed Plaintiff by intruding
upon Plaintiffs seclusion, lost time attending to unsolicited, unwanted and
unauthorized calls, decreased phone battery life, need for more frequent re-
charging of the battery, annoyance, and frustration.
 

Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 130f25 PagelD 17

7.18 The FCC has instruct that sellers such as Defendants may not avoid Liability
by outsourcing telemarketing:

[A]llowing the seller to avoid potential liability by outsourcing its
telemarketing activities to unsupervised third parties would leave
consumers in many cases without effective remedy for telemarketing
intrusions. This would particularly be so if the telemarketers were
judgment proof, unidentifiable, or located outside the United States, as is
often the case. Even where third-party telemarketers are identifiable,
solvent, and amenable to judgment limiting liability to the telemarketer
that physically places the call would make enforcement in many cases
substantially more expensive and less efficient, since consumers (or law
enforcement agencies) would be required to sue each marketer
separarately in order to obtain effective relief. As the FTC noted, because
“[sJellers may have thousands of ‘independent’ marketers, suing one or a
few of them is unlikely to make a substantive difference for consumers
privacy.”

May 2013 FCC Ruling. 28 FCC Red at 6588(Paragraph 37) (internal citations

omitted).

7.19 In its January 4, 2008 ruling, the FCC reiterated that a company on whose
behalf a telephone call is made bears the responsibility for any violations. id.
(specifically recognizing “on behalf of” liability in the context of an autodialed or
prerecorded message call sent to a consumer by a third party on another entity’s
behalf under 47 USC Section 227(b).

7.20 The FCC has explained that its “rules generally establish that the party on
whose behalf a_ solicitation is made bears ultimate responsibility for any
violations.” See in re Rules & Regulations Implementing the TCPA, CC Docket No.
92-90, Memorandum Opinion and Order, 10 FCC Red 12391, 12397 (Paragraph
13)(1995).

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 14of25 PagelD 18

7.21 Depot, or some unnamed entity working on Depot’s behalf, made several
autodialed calls described in this Complaint “on behalf of” Defendants withing the
meaning of the FCC’s Declaratory Rulings and 47 USC Section 227(c)(5).

7.22 On May 9, 2013, the FCC released a Declaratory Ruling holding that a
corporation or other entity that contacts out is telephone marketing “may be held
vicariously liable under federal common law principles of agency for violations
of ...section 227(b) that are committed by third-party telemarketers” See In re
Joint Petition filed by Dish Network, LLC., et al, for Declaratory Ruling Concerning
the TCPA Rules, CG Docket No. 11-50, Declaratory Ruling, 28 FCC Red 6574, 6574
(paragraph 1)(May 9, 2013)(“May 2013 FCC Ruling”).

7.23 More specifically, the May 2013 FCC Ruling held that, even in the absence of
evidence of a formal contractual relationship between the seller and the
telemarketer, a seller is liable for telemarketing calls if the telemarketer “has
aparent (if not actual) authority” to make the calls. 28 FCC Red at 6586
(paragraph 34)

7.24 The fact is after an illegal telemarketing text Plaintiff has begun to receive
multiple emails a day from Defendant.

7.25 The FCC has repeatedly rejected a narrow view of the TCPA liability,
including the assertion that a seller’s liability requires a finding of formal agency
and immediate direction and control over the third-party who placed the
telemarketing cal, id at 6587 n. 107.

7.26 The may 2013 Ruling further clarifies the circumstances under which a
telemarketer has apparent authority:
[A]pparent authority may be supported by evidence that the seller alows
the outside sales entity access to information and systems that normally
would be within the Sellers's exclusive control, including: access to

 
 

Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 15of25 PagelD 19

detailed information regarding the nature and pricing of the seller’s
products and services or to the seller’s customer information. The ability
by the outside sales entity to enter consumer information into the seller's
sales or customer system, as well as the authority to use the seller’s
trade name, trademark and service mark may also be relevant. It may
also be persuasive that the seller approved, wrote or reviewed the outside
entity’s telemarketing scripts. Finally, a seller would be responsible under
the TCPA for the unauthorized conduct of a third-party telemarketer that
is otherwise authorized to market on the seller’s behalf if the seller knew
(or reasonably should have known) that the telemarketer was violating
the TCPA on the seller’s behalf and the seller failed to take effective steps
within its power to force the telemarketer ti cease that conduct.
28 FCC Red at 6592 (paragraph 46).

7.27 Defendants were legally responsible for ensuring that their vendors
complied with the TCPA, even if Defendants did not themselves make the calls.

7.28 Defendant were legally responsible for ensuring that their vendors complied
with the TCPA, even if Defendants did not themselves make the calls.

7.29 Defendants knew (or reasonably should have known( that their vendors
were violating the TCPA on their behalf, and failed to take effective steps within
their power to force the telemarketer to cease that conduct.

7.30 Defendants calls were transmitted to Plaintiffs cellular telephone, and within

the time frame relevant to this action.

7.31 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

7.32 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 16 of 25 PagelD 20

and invasion of privacy” and a Plaintiff suffered a concrete and particularized
harm.

7.33 Upon information and belief, Defendants calls harmed Plaintiff by intruding
upon Plaintiffs seclusion.

7.34 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendants committed multiple violations with a single phone call.

7.35 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendant committee multiple violations with a single text. The number
of texts are irrelevant.

8.0 STANDING

8.01 Standing is proper under Article Ill of the Constitution of the United States of
America because Plaintiff's claims state: (a) a valid injury in fact; (b) which is
traceable to the conduct of Defendant; and (c) is likely to be redressed by a

favorable judicial decision.

8.02 Plaintiff's injury in fact must be both “concrete” and “particularized” in order
to satisfy the requirements of Article Ill of the Constitution.

8.03 For an injury to be “concrete” it must be a de facto injury, meaning that it
actually exists. In Plaintiffs case, Defendant sent a text messages to Plaintiff's
cellular telephone, using an ATDS. Such text messages are a nuisance, an
invasion of privacy, and an expense to Plaintiff. All three of these injuries are

concrete and de facto.

8.04 For an injury to be “particularized” means that the injury must “affect the

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page17of25 PagelD 21

Plaintiff in a personal and individual way.” In Plaintiffs case, Defendant invaded
Plaintiffs privacy and peace by texting his cellular telephone, and did this with the
use of an ATDS. Furthermore, Plaintiff was distracted and annoyed by having to
take time, opening and reading the text message. All of these injuries are
particularized and specific to Plaintiff.

8.05 Plaintiffs case passes The “ Traceable to the Conduct of Defendant” Prong.

8.06 The second prong to establish standing at the pleadings phase is that
Plaintiff must allege facts to show that its injuries are traceable to the conduct of
Defendant. The above text message was directly and explicitly linked to
Defendant. The number from which the text was sent belongs to Defendant. This
text message is the sole source of Plaintiff's and the Class’s injuries. Therefore,
Plaintiff has illustrated facts that show that her injuries are traceable to the
conduct of Defendant.

8.07 Plaintiffs case passes the “ Injury is Likely to be Redressed by a Favorable
Judicial Opinion” Prong,

8.08 The third prong to establish standing at the pleadings phase requires
Plaintiff to allege facts to show that the injury is likely to be redressed by a
favorable judicial opinion In the present case, Plaintiff's Conclusion include a
request for damages for each text message made by Defendant, as authorized by
statute in 47 USC. Section 227. The statutory damages were set by Congress and
specifically redress the financial damages suffered by Plaintiff.

8.09 Plaintiff, under his 14 Amendment rights, has right to bring this action to be
heard in front of a jury.

8.10 Because all standing requirements of Article III of the US Constitution have
been met, Plaintiff has standing to sue Defendant on the stated claims.
 

Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 18o0f25 PagelD 22

COUNT 1

11.01 Plaintiff re-alleges and incorporates the above paragraphs.

11.02Defendant violated 47 USC Section 227(b)(1)(A)(iii) by placing (non
emergency) solicitation texts to the Plaintiff.

11.03 Defendant must pay Plaintiff $500 for each text placed to Plaintiff.

COUNT 2

12.01 Plaintiff re-alleges and incorporates the above paragraphs.

12.02Defendant transmitted ten solicitation texts and calls to Plaintiffs cellular
phone number, which was registered on the Do Not Call registry, violating 47 CFR
Section 64.1200(c).

12.03 Defendant must pay Plaintiff $500 for each text placed to Plaintiff.
COUNT 3

13.01 Plaintiff re-alleges and incorporates the above paragraphs.

13.02Defendant knew or should have know that Plaintiff had not given express
consent to receive its texts messages violating USC Section 227(b)(3)(C).

13.03 Defendant must pay Plaintiff $500.

COUNT 4

14.01 Plaintiff re-alleges and incorporates the above paragraphs.

14.02 Defendant transmitted a text to the Plaintiff, despite the fact that Plaintiffs
phone number is listed on the DNC list, a violation of USC Section 227(c).

14.03 Defendant must pay Plaintiff $500.

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 19o0f25 PagelID 23

COUNT 5

15.01 Plaintiff re-alleges and incorporates the above paragraphs.

15.02Defendant transmitted more than one text or call to the Plaintiff (ten), a
violation of USC Section 227(c)(5)(B).

15.03 Defendant must pay Plaintiff $500 for each text placed to the Plaintiff.

 

 

COUNT 7

17.01Plaintiff re-alleges and incorporates the above paragraphs.

17.02Defendant made calls to Plaintiffs phone ending in 8146 intentionally or
knowingly and the calls were not accidental.

17.03Pursuant to TBCC Section 305.053, Plaintiff sues here for monetary

damages.

17.04Pursuant USC Section 227(c)(5) and 47 CFR Section 64.1200(a)(2), treble
the $500 statutory damages to be recoverable by Plaintiff against the Defendant

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 200f 25 PagelD 24

to $1500 for each transmitted text Defendant placed and for violating the the
DNC request.

17.05Defendant must pay Plaintiff $1500 for each violation and text transmitted
to Plaintiff.

COUNT 8

18.01 Plaintiff re-alleges and incorporates the above paragraphs.

18.02Pursuant to 47 USC Section 227(b)(3)(A) and TBCC Section 305.053, the
court following the trial of this action should issue an order permanently enjoining
Defendant and its agents from engaging in any further conduct with respect to
Plaintiff which violates the rules and regulations of 47 USC Section 227.

COUNT 9

19.01 Plaintiff re-alleges and incorporates the above paragraphs.

19.02 Defendant intentionally intruded on Plaintiffs solitude, seclusion, and
private affairs by transmitting unsolicited telemarketing calls to his cellular phone.
Defendants intrusion would be highly offensive to a reasonable person.

19.03 The repeated autodialed calls to Plaintiffs cellular phone have caused him
emotional harm and distress, frustration, aggravation, wasted time, a nuisance

and other losses.

19.04Plaintiff seeks to recover actual damages, including his damages for mental
anguish, to be proven at trial. Mental anguish is one of the torts for which Plaintiff
can recover mental-anguish damages without proving physical injury.

 
Case 3:21-cv-01598-D Document 3 Filed 07/09/21 Page 21o0f25 PagelD 25

TRIAL BY JURY
20.01 Plaintiff demands a trial by jury under the 7 Amendment of the US
Constitution.

CONCLUSION

Plaintiff has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n which
pretty much establishes the conduct for attorneys and references abusive
litigation tactics from attorneys conduct. Plaintiff believes if Defendant would
read Dondi and instruct their attorney to send copies of the filings and emails
between the Plaintiff and Defendants attorney, this would keep the Defendants
attorney from “poking a stick at Plaintiffs ribs” just to upset him and try to prolong
the hours he will be charging his client.

Plaintiff requests a copy of Defendants Do-Not-Call Policy to be sent to Plaintiffs

address below.

Plaintiff requests everything he has asked for in his Complaint and other relief as

the Court deems necessary.

BL

Joe HérSinger - Pro se
7216 CF Hawn Frwy.
Dallas, Texas 75217
214-682-7677
joe75217@gmail.com
Cas

 

PagelD 26

 
   

Create contact Update contact

~ Jul 3 (Sat) 2:46 PM
Fort Worth, TX

Jul 2 (Fri) 3:43 PM
Fort Worth, TX

~ Jul 2 (Fri) 2:36 PM
Fort Worth, TX

Jul 2 (Fri) 1:44 PM
Fort Worth, TX

Jul 2 (Fri) 1:14 PM
Fort Worth, TX

Jun 28 (Mon) 12:33 PM
Fort Worth, TX

Jun 24 (Thu) 2:39 PM
Fort Worth, TX

x Jun 21 (Mon) 12:03 PM
Fort Worth, TX

J O 0

 
9/21: Page 23: af 257 PagelD 27

 

 

 

(817) 207-7938 6 -

e Jun 28 (Mon) 12:33 PM
Fort Worth, TX

 
_ (817) 207-7938

 

elD 28

- Create contact ; Update contact ;

(817) 207-7938

ge sun 24 (Thu) 2:39 PM
Fort Worth, TX

 

&

 

 

=)
Case 3:21f6V-01598-D Document 3 FileditO7®9/208% a4 254Gf AI PagelD 29

€ (817) 207.. ™M %& @

7% LOA

Saturday * 2:51PM

Hey Joseph, Albert here.
Just checking in to see

if you had any questions
on the agreement. Thnx.

. 5 \ fm

Hey Joseph, Albert here.

Just checking in to see

if you had any questions
©) on the agreement. Thnx.

Sat 2:51 PM

@ (& Textmessage © ¥

' J O o

 
